Citation Nr: 1046325	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  08-11 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for residuals of a 
Cryptococcal pulmonary infection.

2. Entitlement to service connection for adenocarcinoma of the 
lung as secondary to Cryptococcal pulmonary infection.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel




INTRODUCTION

The appellant had active service from May 1950 to May 1953.

These matters come before the Board of Veteran's Appeals (Board) 
on appeal from a September 2007 rating decision of the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

This case was previously before the Board in June 2009 and 
remanded for additional development.  For the reasons discussed 
below, the Board finds that there has been substantial compliance 
with the June 2009 Board remand.  The Board finds that the RO 
substantially complied with the mandates of the June 2009 remand 
and will proceed to adjudicate the appeal.  See Dyment v. West, 
13 Vet. App. 141 (1999) (noting that a remand is not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's 
remand instructions were substantially complied with), aff'd, 
Dyment v. Principi, 287 F.3d 1377 (2002). 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The competent credible evidence of record does not establish 
that residuals of a Cryptococcal pulmonary infection were 
causally related to active service.

2. The competent credible evidence of record does not establish 
that adenocarcinoma of the lung was causally related to active 
service or to a service-connected disability, nor chronically 
worsened by a service-connected disability.




CONCLUSIONS OF LAW

1. Residuals of a Cryptococcal pulmonary infection were not 
incurred in, or aggravated by, active service.  38 U.S.C.A. 
§§ 1110, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, (2010).

2. Adenocarcinoma of the lung was not incurred in or aggravated 
by military service, may not be presumed to have been so incurred 
or aggravated, and is not casually related to, or aggravated by, 
a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 ); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.310 (2010).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, each piece of evidence of record.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses on 
the most salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The appellant must not 
assume that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
appellant).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the appellant's claims.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2010).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of disability; 
and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  
Compliance with the first Quartuccio element requires notice of 
these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a letter 
dated in July 2007 fully satisfied the duty to notify provisions, 
including notice of the elements of service connection on a 
secondary basis.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 
490.  

Duty to Assist

The Board concludes VA's duty to assist has been satisfied.  The 
appellant's VA medical records are in the file.  Private medical 
records identified by the appellant have been obtained, to the 
extent possible.  The appellant's service treatment records from 
his period of active service are unavailable as they were 
destroyed in a 1973 fire that occurred at the National Personnel 
Records Center.  Inasmuch as the appellant was not at fault for 
the loss of these records, VA is under heightened obligation to 
assist the appellant in the development of his claim.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  This heightened obligation 
includes searching for alternative medical records.  Moore v. 
Derwinski, 1 Vet. App. 401 (1991); see also Cromer v. Nicholson, 
455 F.3d 1346 (2006).  The RO has undertaken the required 
procedures to reconstruct the appellant's records from 
alternative sources, including requests to the NPRC, unit records 
and requests to the facility where the appellant alleges he was 
treated during service.  All relevant records that could be 
located have been associated with the file.  The Board finds that 
the duty to assist is discharged.  The appellant has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  If VA provides a claimant with an 
examination in accordance with the duty to assist, the 
examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007).  The probative value of a medical opinion is 
derived from a factually accurate, fully articulated, and soundly 
reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).

The appellant was afforded a July 2009 medical examination to 
obtain an opinion as to whether he has residuals of Cryptococcal 
pneumonia that are related to service.  This opinion was rendered 
by a medical professional following a thorough examination and 
interview of the appellant.  The examiner obtained an accurate 
history and listened to the appellant's assertions.  The claims 
file was reviewed.  The examiner laid a factual foundation for 
the conclusions that were reached.  Therefore, the Board finds 
that the examination is adequate.  See Nieves-Rodriguez, 22 Vet. 
App. at 304.  See Dyment, 13 Vet. App. at 146-147; Stegall, 11 
Vet. App. at 271.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

II. Service Connection

Service connection is warranted if it is shown that a Veteran has 
a disability resulting from an injury incurred or a disease 
contracted in active service or for aggravation of a pre-existing 
injury or disease in active military service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in- service disease 
or injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).




III. Residuals of Cryptococcal Pulmonary Infection

The appellant asserts that while he was serving in Korea, he 
contracted a fungus that resulted in Cryptococcal pneumonia that 
led to scarring, which in turn caused adenocarcinoma of the lung.  
For the reasons that follow, the Board finds that service 
connection is not warranted.

The first element of service connection requires proof of a 
current disability.  An October 2007 note from the appellant's 
private physician, S.D.C., M.D., stated that the appellant was 
recently diagnosed with Cryptococcal pneumonia.  An August 2007 
private treatment record reflects that the appellant had a 
diagnosis of chronic Cryptococcus pneumonia, status post 
antimicrobial treatment.  Consequently, the Board finds that the 
appellant has a current disability.

Entitlement to service connection requires evidence of a nexus 
between the current disability and the appellant's service.  In 
his June 2007 claim, the appellant asserted that while he was 
stationed in Korea in the military, he believes that he 
contracted chronic Cryptococcal pneumonia, which led to scarring.  
He claims the scarring caused adenocarcinoma.  In an October 2007 
notice of disagreement, the appellant stated that Cryptococcus 
neoformans fungus is a rare fungus that is only found overseas.  
He stated that the only time he was overseas was while he was in 
the military in Korea, and therefore, the only time that he could 
have contracted the fungus was while he was in the military.  As 
noted above, the appellant's service treatment records were 
destroyed in the 1973 NPRC fire.  The appellant has not asserted 
that he was treated for Cryptococcal pneumonia in service.

An April 2007 clinical note from E.F.B., M.D., reflects that the 
appellant had recently been diagnosed with adenocarcinoma of the 
lung, status post resection.  The record also indicates the 
appellant had necrotizing granulomas on a sample mediastinal 
lymph nodes, and a positive Cryptococcal neoformans culture 
obtained from a bronchoalveolar lavage.  Dr. E.F.B. stated that 
he wonders "whether or not the appellant has chronic 
Cryptococcal pneumonia that led to scarring, and this could have 
led to the development of adenocarcinoma."  The Board notes that 
Dr. E.F.B.'s opinion is speculative, and does not reference 
whether the appellant's chronic Cryptococcal pneumonia was 
related to service.  Thus, the opinion has little probative value 
regarding whether there is a nexus between the appellant's 
Cryptococcal pneumonia and service.

The October 2007 note from Dr. S.D.C., reflects that the 
appellant was recently diagnosed with Cryptococcal pneumonia.  
Dr. S.D.C. stated that this is a disease that could have been 
contracted during his Korean service and laid dormant until 
recently.  The Board notes that Dr. S.D.C. did not provide a 
rationale for the opinion.  Additionally, the opinion is 
speculative.  Although Dr. S.D.C. opined that the disease could 
have been contracted during the appellant's Korean service, the 
opinion did not indicate that it was at least as likely as not 
that the disease was contracted in Korea.  Although Dr. S.D.C.'s 
opinion is relevant, as there is no rationale for the opinion and 
it is speculative, it is not probative.  

A July 2009 VA examination report reflects that the appellant was 
currently not receiving treatment for Cryptococcus pneumonia.  A 
March 2009 chest X-ray report, included in the July 2009 VA 
examination report, reflects that there was pleural retraction 
and scarring at the right lung base.  The July 2009 VA examiner 
was asked to provide an opinion as to whether the appellant's 
Cryptococcal pulmonary infection was caused by or related to his 
military service.  The VA examiner opined that she could not 
resolve this issue without resort to mere speculation.  The VA 
examiner stated that due to the length of time that the appellant 
had been out of service, it would be pure speculation to state a 
relationship between his present condition with Cryptococcal 
infection and his military service.  She noted that Dr. E.F.B. 
expressed speculation that a chronic Cryptococcal infection could 
have led to scarring in the lungs, which in turn led to the 
development of adenocarcinoma.  The VA examiner noted that Dr. 
E.F.B. did not express an opinion as to how long this infection 
may have been present or whether suspected that it dated back to 
the early 1950s was reasonable.

'An examiner's conclusion that a diagnosis or etiology opinion is 
not possible without resort to speculation is a medical 
conclusion just as much as a firm diagnosis or a conclusive 
opinion . . . however, the examiner must explain the basis for 
such an opinion or the basis must otherwise be apparent in the 
Board's review of the evidence.'  Jones v. Shinseki, 23 Vet. App. 
382, 390 (201).  In the present case, the July 2009 VA examiner 
explained her conclusion.  Therefore, the opinion is competent 
evidence that cannot be discounted.  The clinical discussion in 
the opinion is also informative.  However, as to the ultimate 
opinion provided, it is too speculative an opinion, and therefore 
lacks significant probative value, for purposes of granting 
service connection.  See 38 C.F.R. § 3.102.  See generally Bloom 
v. West, 12 Vet. App. 185, 187 (1999); Bostain v. West, 11 Vet. 
App. 124, 127-28 (1998).   

In the absence of a nexus, service connection may be granted upon 
a showing of continuity of symptomatology since service.  
Although the appellant asserts that he believes he contracted 
chronic Cryptococcal pneumonia in Korea during service, he has 
not asserted continuity of symptomatology since service.  There 
is no evidence in the appellant's medical records that he has had 
symptoms of Cryptococcal pneumonia since service.  The appellant 
has not asserted that he has had symptoms since service.  
Therefore, there is no basis for granting service connection 
based on continuity of symptomatology.  

The appellant contends that he has residuals of chronic 
Cryptococcal pneumonia as a result of service.  Although a lay 
person may be competent to report the etiology of a disability, 
Cryptococcal pneumonia, is not, in the Board's opinion the type 
of disorder which is susceptible to lay opinion concerning 
etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).  Thus, the Board finds that the appellant is not competent 
to provide an opinion as to the etiology of Cryptococcal 
pneumonia.

The Board finds that the appellant has residuals of Cryptococcal 
pneumonia.  However, the evidence fails to show a nexus between 
the residuals of Cryptococcal pneumonia and service.  The July 
2009 VA examination report and April 2007 note from Dr. E.F.B. 
are relevant, but do not provide probative evidence of a nexus 
between the appellant's Cryptococcal pneumonia and service.  
Although Dr. S.D.C. opined that the Cryptococcal pneumonia could 
have been contracted during the appellant's Korean service and 
laid dormant, the opinion is speculative and not supported by a 
rationale.  It is thus not probative.  There is no probative 
evidence indicating that the appellant had Cryptococcal pneumonia 
in service or that there is a nexus between residuals of 
Cryptococcal pneumonia and service.  The appellant has not 
asserted that he has had symptoms of chronic Cryptococcal 
pneumonia since service.  Accordingly, the Board finds that the 
preponderance of the evidence is against the appellant's claim.  
Consequently, the benefit-of-the-doubt rule is not applicable, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

IV. Adenocarcinoma of the Lung

The appellant asserts that his adenocarcinoma of the lung was 
caused by residuals of a Cryptococcal pulmonary infection.  In 
essence, the appellant is claiming that he has adenocarcinoma of 
the lung, secondary to residuals of a Cryptococcal pulmonary 
infection.  In this regard, secondary service connection may be 
granted for disability which is proximately due to or the result 
of a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2010).  Specifically, in order to prevail on the issue of 
entitlement to secondary service connection, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical nexus evidence establishing 
a connection between the service-connected disability and the 
current disability.  See Wallin v. West, 11 Vet. App. 509. 512 
(1998).   

At the outset, it is noted that the appellant's VA treatment 
records and private medical records establish that the appellant 
had adenocarcinoma of the lung during the period on appeal.  The 
appellant filed his claim in June 2007.  The April 2007 private 
treatment record signed by Dr. E.FB., reflects that the appellant 
had recently diagnosed adenocarcinoma of the lung, status post 
resection.  Thus, the evidence indicates the appellant had 
adenocarcinoma of the lung during the appeal period.

The appellant has not asserted that he is entitled to service 
connection on a direct-incurrence basis.  There is no evidence 
that the appellant had adenocarcinoma of the lung during service, 
or of a nexus between the disability and service.  There is also 
no evidence that the appellant had adenocarcinoma of the lung 
within one year of service.  Certain chronic disabilities, such 
as lung cancer, if manifest to a degree of 10 percent or more 
within one year after separation from active duty, may be 
presumed to have been incurred in, or aggravated by, active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309(a).  However, there is no indication the appellant was 
diagnosed with lung cancer within one year of separation from 
service.  The evidence reflects that the appellant was diagnosed 
with adenocarcinoma of the lung in 2007, more than fifty years 
after the appellant's separation from service.  Consequently, the 
Board finds that entitlement to service connection for 
adenocarcinoma on a direct-incurrence basis is not warranted.

The appellant has asserted that his adenocarcinoma of the lung 
was caused by residuals of a Cryptococcal pulmonary infection.  
As noted above, in an April 2007 note, Dr. E.F.B. stated that the 
appellant may have had chronic Cryptococcal pneumonia that led to 
scarring, and could have led to the development of 
adenocarcinoma.  Although the April 2007 note indicates there 
could be a connection between the chronic Cryptococcal pneumonia 
and service, it is speculative.  The opinion does not indicate 
that it is at least as likely as not that the scarring led to the 
development of adenocarcinoma.  Moreover, Dr. E.F.B. does not 
provide a rationale for the opinion.  

In his June 2007 claim, the appellant expressed his belief that 
his adenocarcinoma of the lung is secondary to residuals of 
Cryptococcal pneumonia.  Although the appellant may be competent 
to report the etiology of a disability, the Board finds that the 
etiology of adenocarcinoma of the lung, is not the type of 
disability subject to lay opinion as to the etiology.  Thus, the 
appellant's statements lack probative value.

The Board observes that even if a positive nexus opinion was of 
record, secondary service connection is not possible because the 
appellant's residuals of Cryptococcal pneumonia are not service-
connected.  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Consequently, an award of service connection on a secondary basis 
is not warranted.

In sum, the evidence fails to demonstrate that the appellant's 
adenocarcinoma of the lung is proximately due to or the result of 
service or a service-connected disability.  As the preponderance 
of the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for residuals of Cryptococcal pulmonary 
infection is denied.

Service connection for adenocarcinoma of the lung, as secondary 
to Cryptococcal pulmonary infection, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


